IN THE UNITED STATES DISTRICT COURT 7
FOR THE WESTERN DISTRICT OF
NORTH CAROLINA

lN RE: Real property at 9733 Gel Garry CASE NO: 5 '~ l g NC ‘q 7
Place, Charlotte, NC 28215, more ` '
particularly described in a deed recorded at
Deed Book 33006, Page 859, and further
identified as Parcel 111-303-05 at

Mecklenburg County Registe`r of Deeds.

ORDER AND LIS PENDENS' ~

 

FILE IN GRANTOR INDEX UNDER:

Maria de Jesus Campos Gutierrez and
Maria Auxilio Campos Gutierrez

\/\_/\/\_/\/\/\/VVVVV

 

WHEREAS, the United States of America, by and through Ashley K. Daughtridge,
Special Agent, Internal Revenue Service-Criminal Investigations Division, has presented an
Affidavit to the Court alleging that the above-captioned property constitutes or is derived from
proceeds of narcotics trafficking violations in violation of Title 21, United States Code, and Was
used or intended to be used to facilitate such violations, and`constitutes or is derived from
property involved in money laundering violations in violation of 18 U.S.C. §§ 1956 and 1957;

WHEREAS, the Court, having reviewed theAffidavit, finds that there is probable cause to
believe that the property constitutes or is derived from proceeds of narcotics trafficking violations
in violation of Title 21, United States Code, and Was used or intended to be used to facilitate such
violations, and constitutes or is derived from property involved in money laundering violations in
violation of 18 U.S.C. §§ 1956 and 1957;

WHEREAS, upon this finding of probable cause, the property may be subject forfeiture to
the United States pursuant to 21 U.S.C. §§ 853 and 881, 18 U.S.C. §§ 981 and 982, and/or 28
U.S.C. § 2461(c), and the Government is entitled to record an Order and Lis Pendens to give
public notice of the Government’s forfeiture interest and potential civil and/or criminal forfeiture
claim against the property;

 

 

THEREFORE, the United States is directed forthwith to file this Order and Lis Pendens
With the appropriate state or local public depository; and ALL WHO READ THIS ORDER AND
LIS PENDENS TAKE NOTICE that the property may be subject to forfeiture to the United
, States in a present or future criminal or civil in rem action before this Court, and any person Who
has a question as to this action should contact: '

United States Attorney for the Western District of North Carolina 7
Attn: Benj amin Bain-Creed

227 West Trade Street, Suite 1650

Charlotte, NC 28202

(704) 344-6222

This the/_éday of/l/JM/l;Z/OIS.

@45%»

DAVID S. CAYER
UNITED STATES MAGISTRATE IUDGE

TO THE RECORDER OF THIS INSTRUMENT: MAIL ANY AND ALL RECORDED v ‘
'COPIES TO THE UNITED STATES ATTORNEY FOR THE WESTERN DISTRICT OF l _
NORTH CAROLINA AT THE ABOVE ADDRESS. l

/

